DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of claims 1-11 in the reply filed on 07/25/22 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/20&09/20/21&04/12/22&07/08/22 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “all or part of channels in the subset of to-be-protected channels form a series circuit in the preset area” recited in claim 1, the limitations “a channel lead pad” and “the channel” recited in claim 5, and the limitations “a connection between the channel lead pad and the channel” recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the package base comprises a plurality of device areas; and a channel set is provided in a device area, the channel set is used to connect an electronic device, and the redistribution layer is used to lead a subset of to-be-protected channels that needs electrostatic protection in the channel set out to a preset area on the package base, so that all or part of channels in the subset of to-be-protected channels form a series circuit in the preset area” (emphasis added). From the Examiner understanding, the “a subset of to-be-protected channels” is located in the device area as it cannot be otherwise in view of how claim 1 is formulated. As such, it is unclear how the “all or part of channels in the subset of to-be-protected channels” form a series circuit in the preset area (which is outside of the device area where the so-called channels and subset of the to-be-protected channels are located). In other words, how can elements A which are not located in a preset area, form a series circuit in said preset area? The Examiner further notes that Applicants mention “series circuit” numerous times throughout the specification without pointing to any structural element in the drawings to show concretely what is the so-called series circuit, but such a claimed critical element cannot be left to guessing as the meets and bounds of claim 1 cannot be clearly defined with such a critical omission. Finally, the question with the limitation “the redistribution layer is used to lead a subset of to-be-protected channels that needs electrostatic protection in the channel set out to a preset area” (emphasis added) is: lead out of what?
Claim 2 recites process steps limitations such as “the series circuit is disconnected during a separation operation on the device separation area” and “the series circuit is disconnected after a packaging operation of the electronic device is completed” which call for a specific structural configuration of the package structure that does not coexist contemporaneously with the package structure of claim 1 and therefore cannot be claimed together in a device claim.
Claim 5 recites “a channel lead pad” and “the channel”. A channel set is described in [0065] of the PGPub of this application as being a channel lead pad. Pad 104 is described in [0084] as being the channel lead pad.  Claim 3, upon which claim 5 depends, states that the redistribution layer (302; fig. 8) is connected with a channel in the channel set through a window structure (opening 202, fig. 6). Thus implicitly, the so-called channel is the same thing as the channel lead pad (104). As such, it is unclear how the channel lead pad is used to establish a connection between the channel and the electronic device.
Re claim 6, the same remarks above apply wherein it is unclear how the channel lead pad is disposed on the channel window, so as to establish a connection between the channel lead pad and the channel.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2008/0305579).

a.	Re claim 1 and in view of the 112 1st rejection above, Lin et al. disclose a package structure, comprising: a package base 10 (see fig. 2D and related text; see remaining of disclosure for more details) and a redistribution layer 21’&22&31’&32&62 disposed on the package base; the package base comprises a plurality of device areas (top surfaces of substrate units 100); and a channel set (all pads 81 and pads 21 and 31) is provided in a device area, the channel set is used to connect an electronic device 60, and the redistribution layer is used to lead a subset of to-be-protected channels 21&31 that needs electrostatic protection in the channel set out (of the device area) to a preset area 120 on the package base, so that all or part of channels in the subset of to-be-protected channels are connected in series through a circuit 40 in the preset area, wherein the series circuit is used to connect with an electrostatic discharge end (the limitation “wherein the series circuit is used to connect with an electrostatic discharge end” only expresses an intended use that does not structurally distinguish over 40 and does not require the presence of an electrostatic discharge end that is connected to the series circuit; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein the series circuit is used to connect with an electrostatic discharge end” does not distinguish the present invention over the prior art of Lin et al. that teaches the structure as claimed; in the alternative to the above, the circuit can be circuit 40 less the unlabeled round pads on its opposite ends, and this case, the circuit connects with an electrostatic discharge end which can be the unlabeled round pad at the upper end of 40 on fig. 2D, noting that the unlabeled round pad previously mentioned is in ground circuit 20 and therefore can discharge electrostatic charges).
b.	Re claim 2 and in view of the 112 1st rejection above, the package base further comprises: a device separation area 120 set between adjacent device areas; wherein the preset area is the device separation area, 

b.	Re claim 7, the electrostatic discharge end is a grounding end (see alternative underlined in claim 1 rejection above) or an electrostatic protection module port.

c.	Re claim 9, the redistribution layer is a single-layer structure or a multi-layer structure (see fig. 2D and claim 1 rejection above wherein each portion forming the redistribution layer can be considered a layer).

d.	Re claim 10, the package base is a wafer, a substrate ([0010]) or a flexible circuit board.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2008/0305579).

a.	Re claim 3, Lin et al. disclose all the limitations of claim 1 as stated above except explicitly that an insulating layer is provided on the package base; wherein the insulating layer is provided with a window structure; the redistribution layer (RDL) is disposed on a side of the insulating layer away from the package base; and the redistribution layer is connected with a channel in the channel set through the window structure. However, and in a case where a direct contact between the RDL and substrate 10 is not desired,  it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided an insulating layer to protect the top surface of substrate 10 and having windows exposing pads 81&21&31 prior to forming that RDL. The modification would have resulted in the fact that an insulating layer is provided on the package base; wherein the insulating layer is provided with a window structure; the redistribution layer (RDL) is disposed on a side of the insulating layer away from the package base; and the redistribution layer is connected with a channel (31 or 21) in the channel set through the window structure.

b.	Re claim 4, Lin et al. disclose all the limitations of claim 1 as stated above except explicitly that an insulating layer is provided on the package base; wherein the insulating layer is provided with a window structure; the redistribution layer is disposed on a side of the insulating layer away from the package base; and the redistribution layer is connected with a channel in the channel set through the window structure. But it would have been obvious to one skilled in the art before the effective filing date of the invention to have done so based on the same rational invoked in claim 1 3 rejection above.

c.	Re claim 8, Lin et al. disclose all the limitations of claim 1 as stated above except explicitly that the redistribution layer is made of a metal material or a non-metal conductive material. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the redistribution layer made of copper in order to benefit from copper high electrical conductivity (see MPEP 2144.I&II, or in the alternative, as merely using a known material for its known purpose (see MPEP 2144.07).

d.	Re claim 11, Lin et al. disclose all the limitations of claim 1 as stated above except explicitly that a protective coating is provided on the redistribution layer. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a protective coating (such as a passivation layer) on the redistribution layer in order to protect it from environmental contaminants as conventionally done in the art (see MPEP 2144.I&II) while leaving openings exposing parts of 21’&21’ to allow connection of component 50.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yen et al. (US 2014/0203397) disclose an interposer wherein a RDL 381 connect to pads321 through window structures (i.e. openings) in an insulating layer 341.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899